Proceeding pursuant to CPLR article 78 to review a determination of the respondent Nassau County Police Department, dated June 28, 1984, revoking the petitioner’s pistol license.
Adjudged that the determination is confirmed, with costs.
There was substantial evidence to support the challenged determination (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176), and the penalty imposed does not shock one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.